 20-11316-shl        Doc 2      Filed 05/30/20       Entered 05/30/20 09:57:07         Main Document
                                                   Pg 1 of 2



STEVENS & LEE, P.C.
485 Madison Avenue, 20th Floor
New York, New York 10022
Telephone: (212) 319-8500
Fax: (212) 319-8505
Andreas D. Milliaressis
Email: adm@stevenslee.com

Counsel for Lawrence F. Flick IV

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
In re:                                                   :   Chapter 11
                                                         :
Mezz57th LLC,                                            :   Case No. 20-11316 (SHL)
                                                         :
                           Debtor.                       :
                                                         x

         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that STEVENS & LEE, P.C. hereby appears as Counsel on

behalf of Lawrence F. Flick IV, a creditor in the above-captioned Bankruptcy proceeding,

pursuant to 11 U.S.C. § 1109, and Rules 2002, 3017, 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure, and demands service of all notices and papers herein upon:

STEVENS & LEE, P.C.                                          STEVENS & LEE, P.C.
485 Madison Avenue, 20th Floor                               620 Freedom Business Center, Suite 200
New York, New York 10022                                     King of Prussia, PA 19406
Telephone: (212) 319-8500                                    Telephone: (610) 205-6000
Attn: Andreas D. Milliaressis                                Attn: Robert Lapowsky
email: adm@stevenslee.com                                    email: rl@stevenslee.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings

of any kind, including, without limitation, all notices, motions, complaints, and orders, whether

written or oral, formal or informal, however transmitted, related in any way to the debtor, its




                                                        1
05/27/2020 SL1 1642667v1 000000.00000
 20-11316-shl        Doc 2     Filed 05/30/20     Entered 05/30/20 09:57:07        Main Document
                                                Pg 2 of 2



property, or its estate. The undersigned requests that its name be added to the mailing list in the

above-captioned case.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Demand for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim, or suit shall constitute a waiver of: (i) the right to have final orders in noncore matters

entered only after de novo review by a District Judge; (ii) the right to trial by jury in any

proceeding triable in these cases or any case, controversy, or proceeding related to these cases,

(iii) the right to have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal; (iv) any objection to the jurisdiction of this Bankruptcy

Court for any purpose other than with respect to this Notice; (v) an election of remedy; or

(vi) any other rights, claims, actions, defenses, setoffs, or recoupments as appropriate, in law or

in equity, under any agreements, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: New York, New York
       May 30, 2020                              STEVENS & LEE, P.C.

                                                 By:   /s/ Andreas D. Milliaressis
                                                       Andreas D. Milliaressis
                                                       485 Madison Avenue, 20th Floor
                                                       New York, New York 10022
                                                       (212) 319-8500
                                                       adm@stevenslee.com

                                                             -and-

                                                       Robert Lapowsky
                                                       620 Freedom Business Center, Suite 200
                                                       King of Prussia, PA 19406
                                                       (610) 205-6000
                                                       rl@stevenslee.com

                                                       Counsel for Lawrence F. Flick IV



                                                   2
05/27/2020 SL1 1642667v1 000000.00000
